

Exhibit 10.1
EXTENSION OF CONSULTING AGREEMENT


This EXTENSION OF CONSULTING AGREEMENT (“Extension”) is entered into effective
as of October 14, 2020 (the “Effective Date”) by and between Pioneer Energy
Services Corp., a Delaware corporation (the “Company”), and Matt Porter
(“Consultant”). The Company and Consultant are each sometimes referred to herein
as a “Party”, and together as the “Parties”.


A. Company and Consultant entered into that certain Consulting Agreement (the
“Agreement”) dated effective July 17, 2020.
B. Company and Consultant desire to formally extend the Term of the Agreement
through December 31, 2020.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the Parties hereto agree as follows:


1.Capitalized Terms. All capitalized terms used herein shall have the same
meaning as defined in the Agreement, unless otherwise defined in this Extension.
2.Engagement; Term. Per Section 1 of the Agreement, the Parties agree in writing
to extend the Term of the Agreement through December 31, 2020. The Agreement
will terminate automatically on the close of business on December 31, 2020,
unless the Parties agree in writing to extend the Term.
3.Ratification. The terms of the Agreement are hereby modified and amended
pursuant to the terms of this Extension. Except as modified by this Extension,
the terms of the Agreement are hereby ratified and confirmed and shall remain in
full force and effect.
4.Counterparts. This Extension may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the day and year first above written.


CONSULTANT






PIONEER ENERGY SERVICES CORP.
/s/ Matt Porter By:/s/ Lorne E. Phillips
Matt Porter
Name:
Lorne E. Phillips
Title:
Executive Vice President and Chief Financial Officer


